


110 HR 2739 IH: TRICARE Mental Health Services

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2739
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Hayes introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, relating to
		  payment of mental health counselors under TRICARE.
	
	
		1.Short titleThis Act may be cited as the
			 TRICARE Mental Health Services
			 Enhancement Act.
		2.Reimbursement of
			 mental health counselors under TRICARE
			(a) Reimbursement
			 under TRICARESection 1079(a)(8) of title 10, United States Code,
			 is amended—
				(1)by inserting
			 or licensed or certified mental health counselors after
			 certified marriage and family therapists both places it appears;
			 and
				(2)by inserting
			 or licensed or certified mental health counselors after
			 that the therapists.
				(b)Authority To
			 provide mental health services in clinical trialsSection
			 1079(a)(13) of such title is amended by inserting , licensed or
			 certified mental health counselor, after certified marriage and
			 family therapist.
			3.Services of mental
			 health counselors
			(a)Authority To
			 enter into personal services contractsSection 704(c)(2) of the National Defense
			 Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2799; 10
			 U.S.C. 1091 note) is amended by inserting mental health
			 counselors, after psychologists,.
			(b)Applicability of
			 licensure requirement for health-care professionalsSection 1094
			 (e)(2) of title 10, United States Code, is amended by inserting mental
			 health counselor, after psychologist,.
			
